Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE MUNICIPALS TRUST II CLASS A DISTRIBUTION PLAN Name of Fund Adoption Date Eaton Vance Insured Municipals Fund June 23, 1997 (formerly Eaton Vance Florida Insured Municipals Fund Eaton Vance Hawaii Municipals Fund June 23, 1997 Eaton Vance High Yield Municipals Fund June 23, 1997 Eaton Vance Kansas Municipals Fund June 23, 1997 Eaton Vance Tax-Advantaged Bond Strategies Fund February 3, 2009 A-1
